       Case 2:20-cr-00037-TLN Document 31 Filed 10/20/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     KENDELL DAVIS
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                 )    Case No. 2:20-CR-37-TLN
11                                             )
                    Plaintiff,                 )    STIPULATION AND ORDER TO CONTINUE
12                                             )    STATUS CONFERENCE TO DECEMBER 10,
                        vs.                    )    2020 AND EXCLUDE TIME
13                                             )
              KENDELL DAVIS,                   )    Date: October 22, 2020
14                                             )    Time: 9:30 A.M.
                   Defendant.                  )    Judge: Hon. Troy L. Nunley
15                                             )

16          IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
17   States Attorney, through Paul Hemesath, Assistant United States Attorney, counsel for Plaintiff,
18   and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
19   counsel for Defendant Kendell Davis, that the status conference currently set for October 22,
20   2020 may be continued to December 10, 2020 at 9:30 A.M.
21          On February 13, 2020, the government filed an indictment against Mr. Davis alleging a
22   violation of 18 U.S.C. § 922(g)(1). ECF No. 4. On April 15, 2020, the government provided the
23   defense with discovery, consisting of several video and audio files and 106 pages of discovery.
24          The defense requires time to review the discovery, conduct its investigation, and
25   otherwise prepare for trial. The defense believes that failure to grant the requested continuance
26   would deny it the reasonable time necessary for effective defense preparation, taking into
27   account the exercise of due diligence. The parties stipulate that the ends of justice served by
28
      Stipulation and Order to Continue Status           -1-             United States v. Davis, 2:20-cr-37-TLN
      Conference to December 10, 2020 and Exclude
      Time
       Case 2:20-cr-00037-TLN Document 31 Filed 10/20/20 Page 2 of 3


 1   granting the continuance outweighs the best interest of the public and Mr. Davis in a speedy trial.

 2   Therefore, for the purpose of computing time under 18 U.S.C. § 3161 et seq. (Speedy Trial Act),

 3   the parties request that the time period between October 22, 2020 and December 10, 2020
 4   (inclusive) be deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) (Local Code T4),
 5   because it results from a continuance granted by the Court at Mr. Davis’s request, based on a
 6   finding that the ends of justice served by granting the continuance outweighs the best interest of
 7   the public and Mr. Davis in a speedy trial.
 8                                                  Respectfully submitted,
 9                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
10
11   Date: October 19, 2020                         /s/ Christina Sinha
                                                    CHRISTINA SINHA
12                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
13                                                  KENDELL DAVIS
14
15
     Date: October 19, 2020                         MCGREGOR W. SCOTT
16                                                  United States Attorney

17                                                  /s/ Paul Hemesath
                                                    PAUL HEMESATH
18                                                  Assistant United States Attorney
19                                                  Attorney for Plaintiff

20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status        -2-             United States v. Davis, 2:20-cr-37-TLN
      Conference to December 10, 2020 and Exclude
      Time
       Case 2:20-cr-00037-TLN Document 31 Filed 10/20/20 Page 3 of 3


 1                                                  ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: October 20, 2020
                                                             Troy L. Nunley
 8                                                           United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status         -3-                United States v. Davis, 2:20-cr-37-TLN
      Conference to December 10, 2020 and Exclude
      Time
